 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL D. FLOWERS,                                    1:19-cv-01027-JLT (PC)

12                        Plaintiff,                         ORDER DENYING MOTION FOR
                                                             APPOINTMENT OF COUNSEL
13            v.
14    COUNTY OF FRESNO, et al.,                              (Doc. 17)

15                        Defendants.
16

17          Plaintiff has filed a motion seeking the appointment of counsel. (Doc. 17.) Plaintiff states
18   he is unable to afford counsel; the issues in this case are complex; Plaintiff has limited knowledge

19   of the law; and he has no access to the law library. Id.

20          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

21   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to

22   represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Ct. for the S. Dist. of

23   Iowa, 490 U.S. 296, 298 (1989). The Court may request the voluntary assistance of counsel under

24   section 1915(e)(1). Rand, 113 F.3d at 1525. However, without a reasonable method of securing

25   and compensating counsel, the Court will seek volunteer counsel only in the most serious and

26   exceptional cases. In determining whether exceptional circumstances exist, the district court must

27   evaluate both the likelihood of success of the merits and the ability of the plaintiff to articulate his

28   claims pro se in light of the complexity of the legal issues involved. Id.

                                                         1
 1          In the present case, the Court does not find the required exceptional circumstances. Even

 2   assuming that Plaintiff is not well-versed in the law and that he has made serious allegations,

 3   which, if proved, would entitle him to relief, his case is not exceptional. This Court is faced with

 4   similar cases almost daily. At this early stage in the proceedings, the Court cannot determine

 5   whether Plaintiff is likely to succeed on the merits. Moreover, based on a review of the record,

 6   the Court finds that Plaintiff can articulate his claims adequately. Id.

 7          For the foregoing reasons, the Court DENIES WITHOUT PREJUDICE Plaintiff’s

 8   motion for the appointment of counsel. (Doc. 17.)

 9
     IT IS SO ORDERED.
10

11      Dated:     July 12, 2021                              _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
